IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISABELLE KELLER-MINUS,                           §
                                                 §   No. 374, 2018
      Petitioner Below, Appellant,               §
                                                 §   Court Below—Family Court
      v.                                         §   of the State of Delaware
                                                 §
ANDREW PAKSTON and SETH                          §   File No. CN18-01307
PAKSTON,                                         §   CPI No. 18-01942
                                                 §
      Respondents Below, Appellees.              §

                              Submitted: January 25, 2019
                              Decided: February 25, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

       (1)    The pro se appellant, Isabelle Keller-Minus, appeals from a Family

Court order dismissing her petition to void the 1969 marriage of her father, Peter

Keller,1 and his second wife, Lydia Pakston. The appellees are Lydia’s sons and

Peter’s stepsons.

       (2)    Peter married Keller-Minus’s mother, Sarah Keller, in 1939. They

separated in February 1969. Peter married Lydia on July 11, 1969, in Delaware.

Peter died in 1987. Sarah died in 1991. Lydia died on October 30, 2015.

1
  Pseudonyms have been assigned to the individuals discussed in this order. For clarity, we use
first names to refer to some of the individuals discussed. We intend no disrespect.
      (3)    In her petition to void Peter and Lydia’s marriage, Keller-Minus alleged

that Peter claimed that after his separation from Sarah, and before marrying Lydia,

he had gone to Mexico and obtained a divorce. Keller-Minus contended that there

is no evidence that Peter actually obtained a divorce in Mexico and that, even if he

did, that divorce was invalid or legally insufficient to allow Peter to remarry under

Delaware law. She therefore argued that Peter and Lydia’s marriage should be

declared void under 13 Del. C. § 101(b).

      (4)    After briefing and a telephonic hearing, the Family Court dismissed the

petition. The Court held that Keller-Minus lacked standing to seek to void Peter and

Lydia’s marriage and that her petition was barred by the doctrine of laches. Keller-

Minus now appeals to this Court.

      (5)    We agree that Keller-Minus lacks standing to seek to void Peter and

Lydia’s marriage. 13 Del. C. § 101(b) provides:

             A marriage is prohibited, and is void from the time its
             nullity is declared by a court of competent jurisdiction at
             the instance of the innocent party, if either party thereto is
             . . . (6) Divorced, unless a certified copy of the divorce
             decree (last decree if such person has been divorced more
             than once) or a certificate of such divorce from the clerk
             of the court granting the divorce is inspected by the clerk
             of the peace to whom such person makes application for a
             marriage license, and unless such person may in other
             respects lawfully marry; and, if such decree or certificate
             cannot be obtained, the Resident Judge of the county
             where such license is desired or the person designated by
             the Resident Judge to grant such certificates as may be


                                           2
               accepted under this paragraph may grant a certificate of
               the facts as stated by the applicant and the certificate may,
               for the purposes of this chapter, be accepted in lieu of a
               certified copy of a divorce decree . . . .

Thus, Section 101(b) provides only the “innocent party”—here, Lydia2—with

standing to petition a court to void the marriage on grounds of insufficient

documentation of the other party’s divorce. This is consistent with the principle that

“[i]n Delaware, marriage is primarily a personal status, even though it secondarily

affects certain property rights.”3 It is also consistent with the principle that the “types

of marriage prohibited by 13 Del. C. § 101(b) are voidable, not void” and may be

confirmed by the innocent party.4 Here, Keller-Minus does not allege that Lydia

was unaware of Peter’s divorce, yet Lydia never sought to void the marriage and

remained married to Peter until his death more than eighteen years later.5



2
  The term “party” as used in Section 101(b) refers to the spouses—that is, the parties to the
purportedly voidable marriage—and not to any other potential litigants. Cf. Wilmington Trust Co.
v. Hahn, 241 A.2d 517 (Del. 1968) (discussing standing under annulment statute and stating that
annulment based on mental illness could be sought by the “spouse who is not mentally ill” where
the statute provided for annulment on grounds of “mental illness of either party, at the suit of the
other”).
3
  Id. at 521. See also Saunders v. Saunders, 120 A.2d 160, 163 (Del. Super. Ct. 1956) (“It is
manifest that the Statute here involved, requiring the revelation of a prior divorce, exists for the
purpose of protecting innocent parties from being deceived . . . . Thus, the right of the ‘innocent
party’ to repudiate the marriage under 13 Del. C. § 101(b)(6) is a wholly personal and private right.
The personal nature of the right becomes clear when it is recalled that the marriage remains valid
and binding in the eyes of the law unless and until the ‘innocent party’ moves to exercise the
right.”).
4
  Saunders, 120 A.2d at 163.
5
  See id. at 164 (“[B]ecause he confirmed the marriage by voluntarily cohabiting with the defendant
after knowledge of her prior divorce, the plaintiff waived whatever rights he may have had under
13 Del. C. § 101(b)(6) to repudiate his marriage to the defendant.”).

                                                 3
      (6)    The general annulment statute, 13 Del. C. § 1506, does provide standing

to a child of either spouse to seek annulment under certain circumstances. But

Keller-Minus’s petition was untimely under that provision.             Under Section

1506(b)(4), a child of either spouse may seek annulment of a marriage that is

voidable under Section 101 “at any time prior to the death of either party or prior to

the final settlement of the estate of either party and the discharge of the personal

representative, executor or administrator of the estate, or prior to 6 months after an

order of distribution is made under Chapter 23 of Title 12.” Peter died in October

1987. The appellees have indicated that his estate was settled by 1989. Given that

more than thirty years have passed since Peter’s death and Keller-Minus alleges no

facts indicating that any aspect of his estate administration or distribution remains

open, we conclude that Keller-Minus’s petition was not timely under Section 1506.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          4